Exhibit 10.2

LOGO [g180938g34v61.jpg]

March 22, 2011

Farzan Roohparvar

[address redacted]

Dear Bob:

I am pleased to offer you a full-time, exempt position with Tessera, Inc. (the
“Company”), as President, Imaging and Optics Division (the “I&O Business”),
reporting to Hank Nothhaft, Tessera’s Chief Executive Officer (“CEO”). If you
decide to join us, you will receive an annual salary of $450,000.00, which will
be paid in accordance with the Company’s normal payroll procedures.

You will also be eligible to receive an MBO bonus of up to 75%, with a maximum
potential up to 150% of your base salary, to be paid on an annual basis. This
bonus is based on objectives set forth and mutually agreed upon by you and the
CEO and the terms of the Company’s annual MBO program and will be pro-rated for
2011.

As an employee, you are also eligible to receive certain employee benefits
including group medical and dental benefits, participation in the Company’s
401(k) plan as well as other Company sponsored benefits. You should note that
the Company reserves the right to modify salaries and benefits from time to time
as it deems necessary.

In addition, if you decide to join us, it will be recommended at the first
meeting of the Compensation Committee of the Board of Directors of Tessera
Technologies, Inc. (“Technologies”) following your start date that Technologies
grant you stock options to purchase an aggregate of 150,000 shares of
Technologies common stock and 30,000 restricted stock units. These equity awards
shall be subject to the terms and conditions of the Tessera Technologies, Inc.
2003 Equity Incentive Plan and related equity award agreements, including the
vesting requirements set forth therein.

The Company is excited about your joining and looks forward to a beneficial and
fruitful relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
weeks notice.

The Company will also enter into a Severance Agreement and a Change in Control
Severance Agreement with you on terms substantially equivalent to those offered
to other executive officers of the Company.

The Company reserves the right to request an investigative consumer report,
which may include background investigations and/or reference checks, on all of
its potential employees. Your job offer, therefore, is contingent upon a
clearance of such a report and/or reference checks, if any.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
business days of your date of hire, or our employment relationship with you may
be terminated.



--------------------------------------------------------------------------------

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.

As a Company employee, you will be expected to abide by company rules and
standards. You will be specifically required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct which are
included in the Company Handbook. As a condition of your employment, you will
also be required to sign and comply with an Employment, Confidential
Information, Invention Assignment and Arbitration Agreement (the “Confidential
Information Agreement”), which requires, among other provisions, the assignment
of patent rights to any invention made during your employment at the Company,
and non-disclosure of proprietary information. The Confidential Information
Agreement also provides that in the event of any dispute or claim relating to or
arising out of our employment relationship, you and the Company agree that all
such disputes shall be fully and finally resolved by binding arbitration.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below. A duplicate copy is enclosed for your
records. If you accept our offer, your first day of employment will be TBD,
2011. This letter, along with the Severance Agreement, Change in Control
Severance Agreement and the Confidential Information Agreement, will set forth
the terms of your employment with the Company and will supersede any prior
representations or agreements, whether written or oral. This letter, including,
but not limited to, its at-will employment provision, may not be modified or
amended except by a written agreement signed by an executive officer of the
Company and you. This offer of employment will terminate if it is not accepted,
signed and returned by Tuesday March 29th, 2011.

Bob, we look forward to your favorable reply and to working with you at Tessera.

 

Sincerely, /s/ Henry R. Nothhaft

 

Henry R Nothhaft President & Chief Executive Officer

Agreed to and accepted:

 

Signature: /s/ Farzan Roohparvar    Date: March 25, 2011 Printed Name: Farzan
Roohparv   